                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

TARA LEVINE,

                     Plaintiff,                                      8:19CV281

     vs.                                                               ORDER

PAYPAL, INC.,

                     Defendant.

     Upon review of the parties’ Joint Stipulation to Proceed to Arbitration (Filing No. 11),

     IT IS ORDERED:

     1. The parties’ Joint Stipulation to Proceed to Arbitration (Filing No. 11) is granted.
        This case is stayed pending arbitration.

     2. Plaintiff shall initiate arbitration proceedings through JAMS no later than September
        22, 2019.

     3. PayPal shall pay the filing fee required by JAMS in this arbitration.

     4. Beginning November 22, 2019, and every 90-days thereafter, the parties shall file a
        status report advising the Court of the status of the arbitration proceedings.

     5. The Clerk shall terminate all other outstanding deadlines in this case.


     Dated this 23rd day of August, 2019.
                                                   BY THE COURT:

                                                   s./Michael D. Nelson
                                                   United States Magistrate Judge
